Howell, J.,
dissenting. Eor the reasons given by the court in the case of Campbell v. New Orleans, 12 A. 34,I think the plaintiffs should *457not recover. In my opinion, there is no distinction, in regard to the-natural obligation, between a tax or license illegally imposed, that is, not in conformity to the mode prescribed by the statute, and one unconstitutionally imposed, that is, not in the mode prescribed by the-Constitution. There was a natural obligation resting on the plaintiffs to contribute to the support of the city government, and the fact that the sum paid by them was not uniform with the sums paid respectively by other insurance companies, did not destroy that obligation. The-principle announced in- article 2303, R. C. C., if applicable to the subject of taxation, does not, I think, rest on the sum paid, but on the-, natural obligation to pay. It is not pretended that the plaintiffs were exempt from the payment of the license. On the contrary, article 118> of the Constitntion is imperative that they “ shall obtain a license, as-provided by law.” An assessment is only the means of carrying out. the obligation to contribute to the support of the government.
I therefore dissent.